IICalendar No. 118115th CONGRESS1st SessionS. 1221IN THE SENATE OF THE UNITED STATESMay 24, 2017Mr. Cardin (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 6, 2017Reported by Mr. Corker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo counter the influence of the Russian Federation in Europe and Eurasia, and for other purposes.
	
		1.Short titleThis Act may be cited as the
		  Countering Russian Influence in Europe and Eurasia Act of 2017.
		2.FindingsCongress makes the following findings:
			(1)The Government of the Russian Federation has sought to exert influence throughout Europe and
			 Eurasia, including in the former states of the Soviet Union, by providing
			 resources to political parties, think tanks, and civil society groups that
			 sow distrust in democratic institutions and actors, promote xenophobic and
			 illiberal views, and otherwise undermine European unity. The Government of
			 the Russian Federation has also engaged in well-documented corruption
			 practices as a means toward undermining and buying influence in
			 European and Eurasian countries.
			(2)The Government of the Russian Federation has largely eliminated a once-vibrant Russian-language
			 independent media sector and severely curtails free and independent media
			 within the borders of the Russian Federation. Russian-language media
			 organizations that are funded and controlled by the Government of the
			 Russian Federation and disseminate information within and outside of the
			 Russian
			 Federation routinely traffic in anti-Western disinformation, while few
			 independent, fact-based media sources provide objective reporting for
			 Russian-speaking audiences inside or outside of the Russian Federation.
			(3)The Government of the Russian Federation continues to violate its commitments under the Memorandum
			 on Security Assurances in connection with Ukraine’s Accession to the
			 Treaty on the Non-Proliferation of Nuclear Weapons, done at Budapest
			 December 5, 1994, and the Conference
			 on Security and Co-operation in Europe Final Act, concluded at Helsinki
			 August 1, 1975 (commonly referred to as the Helsinki Final Act), which laid the groundwork for the establishment of the Organization for Security and
			 Co-operation
			 in Europe, of which the Russian
			 Federation is a member, by its illegal annexation of Crimea in 2014, its
			 illegal occupation of South Ossetia and Abkhazia in Georgia in 2008, and
			 its ongoing destabilizing activities in eastern Ukraine.
			(4)The Government of the Russian Federation continues to ignore the terms of the August 2008 ceasefire
			 agreement relating to Georgia, which requires the withdrawal of Russian
			 Federation
			 troops, free access by humanitarian groups to the regions of South Ossetia
			 and Abkhazia, and monitoring of the conflict areas by the European Union
			 Monitoring Mission.
			(5)The Government of the Russian Federation is failing to comply with the terms of the Minsk Agreement
			 to address the ongoing conflict in eastern Ukraine, signed in Minsk,
			 Belarus, on February 11, 2015, by the leaders of Ukraine, Russia, France,
			 and Germany, as well as the Minsk Protocol, which was agreed to on
			 September 5, 2014.
			(6)The Government of the Russian Federation is—
				(A)in violation of the Treaty between the United States of America and the Union of Soviet Socialist
			 Republics on the
			 Elimination of their Intermediate-Range and Shorter-Range Missiles, signed
			 at Washington December 8, 1987, and entered into force June 1, 1988  
			 (commonly known as the INF Treaty); and
				(B)failing to meet its obligations under the Treaty on Open Skies, done at Helsinki March 24, 1992,
			 and entered into force January 1, 2002
			 (commonly known as the Open Skies Treaty).
				3.Sense of CongressIt is the sense of Congress that—
			(1)the Government of the Russian Federation bears responsibility for the continuing violence in
			 Eastern
			 Ukraine, including the death on April 24, 2017, of Joseph Stone,
			 a citizen of the United States working as a monitor for the Organization
			 for Security and Co-operation
			 in Europe;
			(2)the President should call on the Government of the Russian Federation—
				(A)to withdraw all of its forces from the territories of Georgia, Ukraine, and Moldova;
				(B)to return control of the borders of those territories to their respective governments; and
				(C)to cease all efforts to undermine the popularly elected governments of those countries;
				(3)the Government of the Russian Federation has applied, and continues to apply, to the
			 countries and peoples of
			 Georgia and Ukraine, traditional uses of force, intelligence
			 operations, and influence campaigns, which represent clear and present
			 threats
			 to the countries of Europe and Eurasia;
			(4)in response, the countries of Europe and Eurasia should redouble efforts to build resilience within
			 their institutions, political systems, and civil societies;
			(5)the United States supports the institutions that the Government of the Russian Federation seeks to
			 undermine,
			 including the North Atlantic Treaty Organization and the European Union;
			(6)a strong North Atlantic Treaty Organization is critical to maintaining peace and security in Europe
			 and Eurasia;
			(7)the United States should continue to work with the European Union as a partner against
			 aggression by the Government of the Russian Federation, coordinating aid
			 programs, development assistance, and other
			 counter-Russian efforts;
			(8)the United States should encourage the establishment of a commission for media freedom within the
			 Council of Europe, modeled on the Venice Commission regarding rule of law
			 issues, that would be chartered to provide governments with expert
			 recommendations on maintaining legal and regulatory regimes supportive of
			 free and independent media and an informed citizenry able to distinguish
			 between fact-based reporting, opinion, and disinformation;
			(9)in addition to working to strengthen the North Atlantic Treaty Organization and the European Union,
			 the United States should work
			 with the individual countries of Europe and Eurasia—
				(A)to identify vulnerabilities to aggression, disinformation, corruption, and so-called hybrid
			 warfare by the Government of the Russian Federation;
				(B)to establish strategic and technical plans for addressing those vulnerabilities;
				(C)to ensure that the financial systems of those countries are not being used to shield illicit
			 financial activity by
			 officials of the Government of the Russian Federation or individuals in
			 President Vladimir
			 Putin’s inner circle who have been enriched through corruption;
				(D)to investigate and prosecute cases of corruption by Russian actors; and
				(E)to work toward full compliance with the Convention on Combating Bribery of Foreign Public Officials
			 in
			 International Business Transactions (commonly referred to as the Anti-Bribery Convention) of the Organization for Economic Co-operation and Development; and
				(10)the President of the United States should use the authority of the President to impose sanctions
			 under—
				(A)the Sergei Magnitsky
			 Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208; 22
			 U.S.C. 5811 note); and
				(B)the
			 Global Magnitsky Human Rights Accountability Act (subtitle F of title XII
			 of Public Law 114–328; 22 U.S.C. 2656 note).
				4.Statement of policyThe United States, consistent with the principle of ex injuria jus non oritur, supports the policy
			 known as the Stimson Doctrine and thus does not recognize territorial changes effected by force, including the illegal invasions
			 and occupations of Abkhazia, South Ossetia, Crimea, Eastern Ukraine, and
			 Transnistria.
		5.Coordinating aid and assistance across Europe and Eurasia
			(a)Authorization of appropriationsThere are authorized to be appropriated for the Countering Russian Influence Fund $250,000,000 for
			 fiscal years 2018 and 2019.
			(b)Management of the FundNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in
			 consultation with the Administrator of the United States Agency for
			 International Development and, as appropriate, the Secretary of Homeland
			 Security, the Director of National Intelligence, and the Secretary of
			 Defense, shall establish a working group to administer
			 the
			 Countering Russian Influence Fund in order to facilitate the achievement
			 of the goals described
			 in subsection (c) while minimizing the expense to United States taxpayers.
			(c)Use of funds
				(1)Mandatory use of fundsAmounts in the Countering Russian Influence Fund shall be used for the following:
					(A)To assist in protecting critical infrastructure  and electoral mechanisms from cyberattacks in the
			 following
			 countries:
						(i)Countries that are members of the North Atlantic Treaty Organization or the European Union that the
			 Secretary of State determines—
							(I)are vulnerable to influence by the Russian Federation; and
							(II)lack the economic capability to effectively respond to aggression by the Russian Federation without
			 the support of the United States.
							(ii)Countries that are participating in the enlargement process of the North Atlantic Treaty
			 Organization or the European Union, including Albania, Bosnia and
			 Herzegovina,
			 Georgia, Macedonia, Moldova, Kosovo, Serbia, and
			 Ukraine.
						(B)To combat corruption, improve the rule of law, and otherwise strengthen independent judiciaries and
			 prosecutors general offices in the countries described in subparagraph
			 (A).
					(2)Discretionary use of fundsAmounts in the Countering Russian Influence Fund may be used to seek to achieve the following, to
			 the extent
			 practicable and as appropriate:
					(A)Responding to the humanitarian crises and instability caused or aggravated by the
			 invasions and occupations of Georgia and Ukraine by the Russian
			 Federation.
					(B)Improving participatory legislative processes and legal education, political transparency and
			 competition, and compliance with international obligations in the
			 countries described in paragraph (1)(A).
					(C)Building the capacity of civil society, media, and other nongovernmental organizations countering
			 the influence and propaganda of the Russian Federation in the
			 countries described in paragraph (1)(A).
					(d)Implementation
				(1)In generalThe Secretary of State, acting through Coordinator of United States Assistance to	Europe and
			 Eurasia (authorized pursuant to section
			 601  of the Support for East European Democracy (SEED) Act of 1989 (22
			 U.S.C. 5461) and section 102 of the Freedom for Russia and Emerging
			 Eurasian Democracies and Open Markets Support Act of 1992 (22 U.S.C. 
			 5812)), shall coordinate efforts to implement the goals described in
			 subsection (c) and
			 establish
			 metrics relating to efforts to achieve those goals.
				(2)Report on implementation
					(A)In generalNot later than April 1 of each year, the Secretary of State, acting through the Coordinator of
			 United States Assistance to  Europe and
			 Eurasia, shall
			 submit to the appropriate congressional committees a report on the
			 programs and activities carried out to
			 achieve the goals described in subsection (c) during the preceding fiscal
			 year.
					(B)ElementsEach report required by subparagraph (A) shall include, with respect to each program or activity
			 described in that subparagraph—
						(i)the amount of funding for the  program or activity;
						(ii)the goal described in subsection (c) to which the program or activity relates; and
						(iii)an assessment of whether or not the goal was met.
						(b)Use of fundsAmounts in the Countering Russian Influence Fund shall be used for the following:
				(1)To assist in protecting critical infrastructure and electoral mechanisms from cyberattacks in the
			 following countries:
					(A)Countries that are members of the North Atlantic Treaty Organization or the European Union that the
			 Secretary of State determines—
						(i)are vulnerable to influence by the Russian Federation; and
						(ii)lack the economic capability to effectively respond to aggression by the Russian Federation without
			 the support of the United States.
						(B)Countries that are participating in the enlargement process of the North Atlantic Treaty
			 Organization or the European Union, including Albania, Bosnia and
			 Herzegovina, Georgia, Macedonia, Moldova, Kosovo, Serbia, and Ukraine.
					(2)To combat corruption, improve the rule of law, and otherwise strengthen independent judiciaries and
			 prosecutors general offices in the countries described in paragraph (1).
				(3)To respond to the humanitarian crises and instability caused or aggravated by the invasions and
			 occupations of Georgia and Ukraine by the Russian Federation.
				(4)To improve participatory legislative processes and legal education, political transparency and
			 competition, and compliance with international obligations in the
			 countries described in paragraph (1).
				(5)To build the capacity and resilience of civil society, media, and other nongovernmental
			 organizations in countering the influence and propaganda of the Russian
			 Federation in such countries.
				(6)To support the efforts of independent media outlets and public broadcasters to broadcast,
			 distribute, and share information in all regions in such countries.
				(7)To support objective, Russian-language, independent media, investigative journalism, and civil
			 society watchdog groups working to combat corruption in such countries and
			 encourage cooperation with social media entities to strengthen the
			 integrity of information on
			 the Internet.
				(8)To promote and protect Internet freedom and information security in such countries.
				(9)To support research and analysis on the effects of information warfare on target audiences and best
			 practices for promoting resilience.
				(10)To assist the Secretary of State in executing the functions specified in section 1287(b) of the
			 National Defense Authorization Act for Fiscal Year 2017 (Public Law
			 114–328) for the purposes of recognizing, understanding, exposing, and
			 countering propaganda and disinformation efforts by foreign governments.
				(c)Implementation
				(1)In generalThe Secretary of State shall,  acting through the Coordinator of United States Assistance to Europe
			 and Eurasia (authorized pursuant to section 601 of the Support for East
			 European Democracy (SEED) Act of 1989 (22 U.S.C. 5461) and section 102 of
			 the Freedom for Russia and Emerging Eurasian Democracies and Open Markets
			 Support Act of 1992 (22 U.S.C. 5812)) and in consultation with the
			 Administrator for the United States Agency
			 for International Development, the Director of the Global Engagement
			 Center of the Department of State, the Secretary of Defense, the Chairman
			 of the Broadcasting Board of Governors, and the heads of other relevant
			 Federal agencies, coordinate and carry out activities described in
			 subsection (b).
				(2)MethodThe activities described in subsection (b) shall be carried out through—
					(A)initiatives of the United States Government;
					(B)Federal grant programs such as the Information Access Fund; or
					(C)nongovernmental or international organizations, such as the Organization for Security and
			 Co-operation in Europe, the National Endowment for Democracy, the Black
			 Sea Trust, the Balkan Trust for Democracy, the Prague Civil Society
			 Centre, the North Atlantic Treaty Organization Strategic Communications
			 Centre of Excellence, the European Endowment for Democracy, and related
			 organizations.
					(3)Report on implementation
					(A)In generalNot later than April 1 of each year, the Secretary of State, acting through the Coordinator of
			 United States Assistance to Europe and Eurasia, shall submit to the
			 appropriate congressional committees a report on the programs and
			 activities carried out to achieve the goals described in subsection (b)
			 during the preceding fiscal year.
					(B)ElementsEach report required by subparagraph (A) shall include, with respect to each program or activity
			 described in that subparagraph—
						(i)the amount of funding for the program or activity;
						(ii)the goal described in subsection (b) to which the program or activity relates; and
						(iii)an assessment of whether or not the goal was met.
						(e)(d)Coordination with global partners
				(1)In generalIn order to maximize cost efficiency, eliminate duplication, and speed the achievement of the goals
			 described in subsection (c)(b), the working group established under
			 subsection (b)
						the Secretary of State shall ensure
			 coordination with—
					(A)the European Union and its institutions;
					(B)the governments
			 of countries that are members of the North Atlantic Treaty Organization or
			 the European Union; and
					(C)international organizations and quasi-governmental funding entities that carry out programs and
			 activities that
			 seek to accomplish the goals described in subsection (c)(b).
					(2)Report by Secretary of StateNot later than April 1 of each year, the Secretary of State shall submit to the appropriate
			 congressional committees a report that
			 includes—
					(A)the amount of funding provided to each country referred to in subsection (c)(b) by—
						(i)the European Union or its institutions;
						(ii)the government of each country that is a member of the European Union or the North Atlantic Treaty
			 Organization; and
						(iii)international organizations and quasi-governmental funding entities that carry out programs and
			 activities that seek to
			 accomplish the goals described in subsection (c)(b); and
						(B)an assessment of whether the funding described in subparagraph (A) is commensurate with funding
			 provided by  the United States for those goals.
					(f)(e)Rule of constructionNothing in this section shall be construed to apply to or limit United States foreign assistance
			 not provided	using amounts available in the Countering Russian Influence
			 Fund.
			(f)Ensuring adequate staffing for governance activitiesIn order to ensure that the United States Government is properly focused on combating corruption,
			 improving rule of law, and building the capacity of civil society, media,
			 and other nongovernmental organizations in countries described in
			 subsection (b)(1), the Secretary of State shall establish a pilot
			 program for Foreign Service officer positions focused on governance and
			 anticorruption activities in such countries.
			6.Report on media organizations controlled and funded by the government of the Russian Federation
			(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit to the appropriate congressional committees a
			 report that includes a description of media organizations that are
			 controlled
			 and funded by the Government of the Russian Federation, and any affiliated
			 entities, whether operating within or outside the Russian Federation,
			 including broadcast and satellite-based television, radio, Internet, and
			 print media organizations.
			(b)Form of reportThe report required by subsection (a) shall be submitted in unclassified form but may include a
			 classified annex.
			7.Report on Russian Federation influence	on elections in Europe and Eurasia
			(a)In generalNot later than 90 days after the date of the enactment of this Act, and annually thereafter, the
			 President shall submit to the appropriate congressional committees a
			 report on funds provided by, or funds the use of which was directed by,
			 the Government of the Russian Federation or any Russian person  with the
			 intention of influencing the outcome of any election or campaign in any
			 country in Europe or Eurasia during the preceding year, including through
			 direct support to any political party, candidate, lobbying campaign,
			 nongovernmental organization, or civic organization.
			(b)Form of reportEach report required by subsection (a) shall be submitted in unclassified form but may include a
			 classified annex.
			(c)Russian person definedIn this section, the term Russian person means—
				(1)an individual who is a citizen or national of the Russian Federation; or
				(2)an entity organized under the laws of the Russian Federation or otherwise subject to the
			 jurisdiction of the Government of the Russian Federation.
				8.Ukranian energy security
			(a)Statement of policyIt is the policy of the United States—
				(1)to support the Government of Ukraine in restoring its sovereign and territorial integrity;
				(2)to condemn and oppose all of the destabilizing efforts by the Government of the Russian Federation
			 in Ukraine in violation of its obligations and international commitments;
				(3)to never recognize the illegal annexation of Crimea by the Government of the Russian Federation or
			 the separation of any portion of Ukrainian territory through the use of
			 military force;
				(4)to deter the Government of the Russian Federation from further destabilizing and invading Ukraine
			 and other independent countries in Central and Eastern Europe and the
			 Caucuses;
				(5)to assist in promoting reform in regulatory oversight and operations in Ukraine’s energy sector,
			 including the establishment and empowerment of an independent regulatory
			 organization;
				(6)to encourage and support fair competition, market liberalization, and reliability in Ukraine’s
			 energy sector;
				(7)to help Ukraine and United States allies and partners in Europe reduce their dependence on Russian
			 energy resources, especially natural gas, which the Government of the
			 Russian Federation uses as a weapon to coerce, intimidate, and influence
			 other countries;
				(8)to work with European Union member states and European Union institutions to promote energy
			 security through developing diversified and liberalized energy markets
			 that provide diversified sources, suppliers, and routes;
				(9)to continue to oppose the NordStream 2 pipeline given its detrimental impacts on the European
			 Union’s energy security, gas market development in Central and Eastern
			 Europe, and energy reforms in Ukraine; and
				(10)that the United States Government should prioritize the export of United States energy resources in
			 order to create American jobs, help
			 United States allies and partners, and strengthen United States foreign
			 policy.
				(b)Plan to promote energy security in Ukraine
				(1)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for
			 International Development and the Secretary of Energy, shall work with the
			 Government of Ukraine to develop a plan to increase energy security in
			 Ukraine, increase the amount of energy produced in Ukraine, and reduce
			 Ukraine’s reliance on energy imports from the Russian Federation.
				(2)ElementsThe plan developed under paragraph (1) shall include strategies for market liberalization,
			 effective regulation and oversight, supply diversification, energy
			 reliability, and energy efficiency, such as through supporting—
					(A)the promotion of advanced technology and modern operating practices in Ukraine’s oil and gas
			 sector;
					(B)modern geophysical and meteorological survey work as needed followed by international tenders to
			 help attract qualified
			 investment into exploration and development of areas with untapped
			 resources in Ukraine;
					(C)a broadening of Ukraine’s electric power transmission interconnection with Europe;
					(D)the strengthening of Ukraine’s capability to maintain electric power grid stability and
			 reliability;
					(E)independent regulatory oversight and operations of Ukraine’s gas market and electricity sector;
					(F)the implementation of primary gas law including pricing, tariff structure, and legal regulatory
			 implementation;
					(G)privatization of government owned energy companies through credible legal frameworks and a
			 transparent process compliant with international best practices;
					(H)procurement and transport of emergency fuel supplies, including reverse pipeline flows from Europe;
					(I)provision of technical assistance for crisis planning, crisis response, and  public outreach;
					(J)repair of infrastructure to enable the transport of fuel supplies;
					(K)repair of power generating or power transmission equipment or facilities; and
					(L)improved building energy efficiency and other measures designed to reduce energy demand in Ukraine.
					(3)Reports
					(A)Implementation of Ukraine Freedom Support Act of 2014 provisionsNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the appropriate congressional committees a report detailing the
			 status of implementing the provisions required under section 7(c) of the
			 Ukraine Freedom Support Act of 2014 (Public Law 113–272), including
			 detailing the plans required under that section, the level of funding that
			 has been allocated to and expended for the strategies set forth under that
			 section, and progress that has been made in implementing the strategies
			 developed pursuant to that section.
					(B)In generalNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter,
			 the Secretary of State shall submit to the appropriate congressional
			 committees a report detailing the plan developed under paragraph (1), the
			 level of funding that has been allocated to and expended for the
			 strategies set forth in paragraph (2), and progress that has been made in
			 implementing the strategies.
					(C)BriefingsThe Secretary of State, or a designee of the Secretary, shall brief the appropriate congressional
			 committees not later than 30 days after the submission of each report
			 under subparagraph (B).  In addition, the Department of State shall make
			 relevant officials available upon request to brief the appropriate
			 congressional committees on all available information that relates
			 directly or indirectly to Ukraine or energy security in Eastern Europe.
					(D)Appropriate congressional committees definedIn this paragraph, the term appropriate congressional committees means—
						(i)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and
						(ii)the Committee on Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives.
						(c)Supporting efforts of countries in Europe and Eurasia to  decrease their dependence on Russian
			 sources of energy
				(1)FindingsCongress makes the following findings:
					(A)The Government of the Russian Federation uses its strong position in the energy sector as leverage
			 to manipulate the internal politics and foreign relations of the countries
			 of Europe and Eurasia.
					(B)This influence is based not only on the Russian
			 Federation’s oil and natural gas resources, but also on its state-owned
			 nuclear power and electricity companies.
					(2)Sense of CongressIt is the sense of Congress that—
					(A)the United States should assist the efforts of the countries of Europe and Eurasia to enhance their
			 energy security through diversification of energy supplies in order to
			 lessen dependencies on Russian Federation energy resources and state-owned
			 entities; and
					(B)the Export-Import Bank of the United States and the Overseas
			 Private Investment Corporation should play key roles in supporting
			 critical energy projects that contribute to that goal.
					(3)Use of Countering Russian Influence Fund to provide technical assistanceAmounts in the Countering Russian Influence Fund pursuant to section 5 shall be used to provide
			 technical advice to countries described in subsection (b)(1) of such
			 section designed
			 to enhance energy security and lessen dependence on energy from Russian
			 Federation sources.
				(d)Authorization of appropriationsThere is authorized to be appropriated for the Department of State a total of $30,000,000 for
			 fiscal years 2018 and 2019 to carry out the strategies set forth in
			 subsection (b)(2) and other activities under this section related to the
			 promotion
			 of energy security in Ukraine.
			(e)Rule of constructionNothing in this section shall be construed as affecting the responsibilities required and
			 authorities provided under section 7 of the Ukraine Freedom Support Act of
			 2014 (Public Law 113–272).
			79.TerminationThe provisions of this Act shall terminate on the date that is 5 years after the date of the
			 enactment of this Act.
		810.Appropriate congressional committees definedInExcept as otherwise provided, in this Act, the term appropriate congressional committees means—
			(1)the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, the
			 Committee on Armed Services, the Committee on Homeland Security and
			 Governmental Affairs, the Committee on Appropriations, and the Select
			 Committee on Intelligence of the Senate; and
			(2)the Committee on Foreign Affairs, the Committee on Financial Services, the Committee on Armed
			 Services, the Committee on Homeland Security, the Committee on
			 Appropriations, and the Permanent Select Committee on Intelligence of the
			 House of Representatives.June 6, 2017Reported with amendments